DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes as stated in the previous office action mailed September 19, 2019 and repeated below, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, however Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/086,269, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application ‘269 fails to provide support or enablement for the claims in the .
The disclosure of the prior-filed application, Application No. 62/167,660, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application ‘660 fails to provide support or enablement for the claims in the current application that is claiming the benefit of application '660. For example, application ‘660 fails to provide support for the specific embodiment of Figure 10H, including the distal tip, the locking stopper, the hollow wire tension member and fails to provide support for a bend at the interface of the coupling element and the shaft, having an angle between 60-120 degrees or that the site on the open shape is located within 3mm of a distal end of the open shape.  Additionally, application ‘660 fails to provide support for if the coupling element were to be projected onto a plane that is perpendicular to the central longitudinal axis of the anther shaft, the open shape would surround between 170 and 355 degrees of a point in the plane. Accordingly, claims 10, 25, 44, 45, 47, 48, 50, 55 are not entitled to the benefit of the filing date of the prior application, Application No. 62/167,660.
.

Drawings
The drawings were received on May 26, 2016.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 18-19, filed October 31, 2019, with respect to support being found in the figures and noted pages/lines of the specification have been fully considered and are persuasive.  The rejections of claims 1, 5-6, 9-10, 14-17, 24-25, 42-48, 50-51 and 54-61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement has been withdrawn. 

Election/Restrictions
Claims 1, 5-6, 9-10, 14-17, 24-25, 42-48 51, 54 and 56-61 are allowable. 
The restriction requirement between Inventions I and II and between Species A-V, as set forth in the Office action mailed on April 2, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 2-4, 12-13, 18-20, 26-41, 49, 52-53 and 62, directed to non-elected invention II and/or non-elected species A-R, T-V, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Dean Stathakis on February 14, 2022.
The application has been amended as follows: 
Claims:
IN CLAIM 1, LINES 5-6, after “open shape”, deleted “that generally defines a plane that is generally perpendicular to a central longitudinal axis of the anchor shaft” 
IN CLAIM 14, LINES 6-7, after “open shape”, deleted “that generally defines a plane that is generally perpendicular to a central longitudinal axis of the anchor shaft” 
IN CLAIM 26, LINES 14-15, after “open shape”, deleted “that generally defines a plane that is generally perpendicular to a central longitudinal axis of the anchor shaft” 
IN CLAIM 28, LINE 10, after “elongate tension member;” and before “and”, inserted –applying additional tension to the flexible elongate tension member until proximal movement of the locking stopper is prevented by the passage;--
IN CLAIM 74, LINE 10, after “elongate tension member;” and before “and”, inserted –applying additional tension to the flexible elongate tension member until proximal movement of the locking stopper is prevented by the passage;--

Allowable Subject Matter
Claims 1-6, 9-10, 12-20, 24-49, 51, 53-54, 56-89 are allowed.
The following is an examiner’s statement of reasons for allowance: Frazier (US 2004/0220596), Stone (US 2008/0027446), Gilmore (US 2017/0209137) alone or in 
the combination of an implantable tissue anchor having a tissue coupling element with a wire shaped as an open shape when unconstrained by a deployment tool, a tip fixed to the distal end of the wire, where the tip has a greatest tip outer cross-sectional area equal to at least 150% of an average wire cross-sectional area of the wire, a flexible tension member with a distal portion fixed to a site on the open shape, a proximal portion that runs along an anchor shaft, a crossing portion which crosses from the site on the open shape to the distal end of the shaft and either 1) an anchor head fixed to the proximal portion of the shaft, having a passage for the tension member to slide, and being configured to be disposed in a cardiac chamber or in a wall of the heart when the coupling element is coupled to the wall of the heart or 2) one or more tethers distinct from the tension member and fixed to the proximal portion of the tension member.
Close prior art US 2017/0209137 to Gilmore et al. was cited in the conclusion section of the office action mailed 9/19/2019 as being similar and potentially qualifying as prior art under 102(a)(2).  However, on page 20 of the remarks filed 10/31/2019, Applicant has provided a sufficient statement showing that Gilmore ‘137 and the present application, not later than the effective filing date of the present application, were owned by the same person or subject to an obligation of assignment to the same person (4Tech Inc.) and therefore 
Close prior art Frazier (US 2004/0220596) Figure 14 shows an implantable tissue anchor similar to the claimed invention but fails to disclose a tip as claimed.  Although having tips on devices is well-known in the art, they are typically included on catheters and not the implants themselves, there is no motivation to attempt to add a tip to the anchor of Figure 14, let alone any teaching/motivation as to how/why one of ordinary skill in the art would want to add a tip fixed to a distal end of the wire of the anchor of Figure 14, where the tip has at its widest longitudinal site, a greatest tip outer cross-sectional area equal to at least 150% of an average wire cross-sectional area of the wire.  Similarly, close prior art Stone (US 2008/0027446), Figure 1 shows an implantable tissue anchor similar to the claimed invention and Figure 2A, 3-4 show that the delivery system includes a small tip but fails to disclose a tip as claimed on the implantable anchor and fails to give a reason why one would want the tip on an anchor instead of the delivery system, where additionally there is no motivation to include a tip fixed to the distal end of the wire of the anchor of Figure 1, such that the tip has at its widest longitudinal site, a greatest tip outer cross-sectional area equal to at least 150% of an average wire cross-sectional area of the wire. Therefore, as shown the claimed combination is not taught in the art.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken alone or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN COLELLO whose telephone number is (571)270-32123212.  The examiner can normally be reached on Monday-Friday between 9:00 am and 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Darwin Erezo, at (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Erin Colello
/E. C./
Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771